Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey B. McIntyre on 09/23/2021.

The application has been amended as follows: 
Claim 9 has been amended to add a “.” at the end of the claim.
--“The composition of claim 8 wherein the perlite is present in a concentration by weight from about 1% to about 20%.”--

Claim 15 has been amended to read:
--“A composition in the form of a pressed powder, comprising: 
at least about 30% by weight of pearlescent pigment; Application No. 16/586,390 Reply to Office Action of October 6, 2020 
talc; 
boron nitride; 
a lipid portion comprising a polydialkylsiloxane, a silicone wax, and diisosteryl malate in a concentration by weight from about 5% to about 20%; and
magnesium stearate; 

wherein the composition is substantially free of water.”--
Claim 12 have been amended to read:
--“The composition of claim 15 wherein magnesium stearate is present in a concentration by weight from about 2% to about 15%.”-- 
Claim 16 has been amended to read:
--“The composition of claim 15, wherein the pearlescent pigment is present in a concentration by weight from about 40% to about 70%, wherein silicone wax is present in a concentration by weight from about 10% to about 30%, and wherein the talc is present in a concentration from about 2% to about 12%, and wherein the boron nitride is present in a concentration by weight from about 2% to about 5%.”
Claims 2-5, 8, 10, 13, 17 and 18 have been amended to depend in claim 15. 
Claims 1, 6, 7 and 11 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior arts, do not teach a lipid phase that comprises the claimed polydialkylsiloxane, silicone wax, and diisosteryl malate in the claimed concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-5, 8-10 and 12-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615